DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the claims and applicant arguments/remarks, filed on 11/22/2021, is acknowledged.  
Claims 1-4, 7-8, 11-18 are pending in this action.  Claims 5, 6 have been cancelled.  Claims 9, 10 have been cancelled previously.  Claims 1, 3, 18 have been amended.  Claims 1-4, 7-8, 11-18 are currently under consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a 371 of PCT/US2018/026081, filed July 10, 2018, which claims benefit of foreign priority to JP2017-155875, filed August 10, 2017.  No English translations of the certified copy of foreign priority application has been received.  Failure to provide a certified translation may result in no benefit being accorded for the non-English application. 

Information Disclosure Statement
No information disclosure statement is associated with this submission.  

Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-8, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshimune, JP 62126111 (translation).

    PNG
    media_image1.png
    86
    118
    media_image1.png
    Greyscale
Yoshimune teaches hair cosmetic compositions that can be used as hair rinse agents, hair conditioners, hair lotions, etc. for hair treatment that includes a rinsing step (Pages 13, 18 as applied to claims 1, 7, 8), wherein said compositions may include:
0.1-5 wt% of a quaternary ammonium salt (shown on the right), wherein R1 and R2 are alkyl groups having 14-24 carbon atoms; R3 and R4 are methyl groups, ethyl groups; and X- is an anion (Claim 2; Pages 5-7 as applied to claims 1-3, 18);

    PNG
    media_image2.png
    112
    297
    media_image2.png
    Greyscale
0.01-5 wt% of one or more types of a linear dimethylpolysiloxane (e.g., represented by formula II; shown on the right) having degree of polymerization (n) from 3 to 350 (Claim 2; Pages 7-9 as applied to claims 1-2, 4, 18), i.e., that include 
wherein recited concentrations provide the weight ratio of dimethylpolysiloxane-to-ammonium salt ranging from 0.002 to 50 (as applied to claims 1 and 18).  
With regards to the claimed inherent property (i.e., a receding contact angle), it is noted that the prior art teaches compositions that are substantially the same as the composition recited by the instant claims.  Products of identical chemical compositions cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  MPEP § 2112.02.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimune, JP 62126111 (translation), in view of Bolich et al., EP 0035899 (hereinafter referred to as Bolich), and Fukuchi, US 5,888,488, in view of Noe, US 4,976,956.
essential constituents, the compositions may optionally include additional additives/ingredients such as (i) oils;  (ii) propylene glycol, glycerin (identified in the instant specification as polyhydric alcohol);  (ii) stearyl alcohol (identified in the instant specification as aliphatic alcohol);  (iii)  polymers other than silicone or proteins, etc. (Pages 9-11 as applied to claims 12-15). 
Yoshimune does not teaches the compositions may include a silicone other than the dimethylpolysiloxane (claims 11), other additives as disclose in claim 16, and/or surfactant (claim 17).

    PNG
    media_image1.png
    86
    118
    media_image1.png
    Greyscale
Bolich teaches hair conditioning compositions in form of emulsion (Claims 1-10; Page 3) that may include:

    PNG
    media_image2.png
    112
    297
    media_image2.png
    Greyscale
0.05-4 wt% of a quaternary ammonium salt (shown on the right), wherein R1 and R2 are alkyl groups having 1-22 carbon atoms; R3 and R4 are alkyl groups having 1-3 carbon atom; and X- is an anion (Pages 5, 6);
1-13 wt % of a linear dimethylpolysiloxane (here as volatile silicone agent; shown on the right) wherein n is from 1 to 7 (Pages 3-4). 
Bolich also teaches that said compositions may include 0.1-8 wt% of water soluble polymer/thickener other than silicon or protein (Claim 2; Pages 3, 5); silicones other than dimethylpolysiloxane (Page 9); oils and/or oil components, e.g., liquid paraffin, isopropyl mirystate, etc. (Page 9); cetyl alcohol (identified in the instant specification as aliphatic alcohol; Page 9).  
Fukuchi teaches hair cosmetic compositions (e.g., a cream) for imparting a conditioning effect to hair by hair treatment including a rinsing step with water (Col. 5, Lns. 29-34; Col. 10, Lns. 58-61), wherein said compositions may include:

    PNG
    media_image3.png
    141
    374
    media_image3.png
    Greyscale

    PNG
    media_image1.png
    86
    118
    media_image1.png
    Greyscale
0.1-5 wt% of a quaternary ammonium salt (shown on the right), wherein R1 is an alkyl group having 14-22 carbon atoms, R2, R3, R4 is an alkyl group having 1-3 carbon atoms (Col. 2, Lns. 6-19 and 33-40);
linear dimethylpolysiloxane (shown on the right) wherein n is from 0 to 650, e.g. having a viscosity of 5 cs (Col. 4, Lns. 37-46; Examples). 
Fukuchi teaches that said compositions may also include: (i) 0.1-10 wt% of high molecular weight silicones (i.e., other than dimethylpolysiloxane; Col. 2, Lns.23-40); and/or additions components such as oils, propylene glycol or glycerin (identified in the instant specification as polyhydric alcohols), polymers, surfactants, natural extracts, 0.4 wt% of stearyl alcohol (identified in the instant specification as aliphatic alcohol; Col. 5, Lns. 9-29; Examples).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use/include additives as taught by Bolich and Fukuchi preparing hair treatment compositions as taught by Yoshimune, because it is prima facie obvious to combine compositions, each of which is taught by the prior art to be useful for 
With regards to the concentrations as instantly claimed, it is noted that the differences in experimental parameters such as concentration of compounds in a solution/formulation will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical.  The determination of suitable or effective concentration/composition can be determined by one of ordinary skill in the art through the use of routine or manipulative experimentation to obtain optimal results, as these are variable parameters attainable within the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Noe, US 4,976,956 - teaches hair conditioning compositions that include at least 0.35 wt% of quaternary ammonium salts having (i) two long chain alkyl groups containing 8-18 carbon atoms, and two remaining substituents of the quaternary nitrogen of the quaternary ammonium salts are methyl groups (Col. 7, Lns. 7-53; Col. 9, Lns. 5-53);  (ii)  low molecular weight dimethylpolysiloxanes (Col. 12, Lns. 62 – Col. 13, Ln. 65), and other additives, e.g., oils, propylene glycol, stearyl alcohol, surfactants, etc. (Col. 12, Lns. 34-37; Col. 16, Ln. 5 – Col. 17, Ln. 33).  

Response to Arguments
Applicant's arguments, filed on 11/22/2021, have been fully considered, but they were not found to be persuasive for the reasons set forth above.  Additional examiner’s comments are set forth next.
In response to applicant’s argument that reference by Pienkowska does not teach to choose dimethylpolysiloxanes as instantly claimed, it is noted that Yoshimune teaches the use of linear dimethylpolysiloxanes having degree of polymerization of 3-350.  Pienkowska shows that linear dimethylpolysiloxanes having a degree of polymerization of 2-50 have a molecular weight of 237-3500 Da.  It is the examiner’s position that said reference clarifies that the polymers as instantly claimed (i.e. having molecular weight of 100-3,000) constitute a subset of polymeric constituents disclosed by Yoshimune.
In response to applicant’s argument that cited prior art does not teach to select polymer molecular weights as instantly claimed for providing such inherent property as a receding contact angle as instantly claimed, it is noted the prior art discloses compositions that include claimed compounds in claimed amount.  Products of identical chemical compositions cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re the prior art product does not inherently possess the same properties as instantly claimed product.

Conclusion
No claim is allowed at this time.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615